(Slip Opinion)              OCTOBER TERM, 2008                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                     CORLEY v. UNITED STATES

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE THIRD CIRCUIT

    No. 07–10441.       Argued January 21, 2009—Decided April 6, 2009
McNabb v. United States, 318 U. S. 332, and Mallory v. United States,
 354 U. S. 449, “generally rende[r] inadmissible confessions made dur
 ing periods of detention that violat[e] the prompt presentment re
 quirement of [Federal Rule of Criminal Procedure] 5(a).” United
 States v. Alvarez-Sanchez, 511 U. S. 350, 354. Rule 5(a), in turn, pro
 vides that a “person making an arrest . . . must take the defendant
 without unnecessary delay before a magistrate judge . . . .” Congress
 enacted 18 U. S. C. §3501 in response to Miranda v. Arizona, 384
 U. S. 436, and some applications of the McNabb-Mallory rule. In an
 attempt to eliminate Miranda, §3501(a) provides that “a confession
 . . . shall be admissible in evidence if it is voluntarily given,” and
 §3501(b) lists several considerations for courts to address in assess
 ing voluntariness. Subsection (c), which focuses on McNabb-Mallory,
 provides that “a confession made . . . by . . . a defendant . . . , while
 . . . under arrest . . . , shall not be inadmissible solely because of delay
 in bringing such person before a magistrate judge . . . if such confes
 sion is found by the trial judge to have been made voluntarily and . . .
 within six hours [of arrest]”; it extends that time limit when further
 delay is “reasonable considering the means of transportation and the
 distance to . . . the nearest available [magistrate].”
     Petitioner Corley was arrested for assaulting a federal officer at
 about 8 a.m. Around 11:45 FBI agents took him to a Philadelphia
 hospital to treat a minor injury. At 3:30 p.m. he was taken from the
 hospital to the local FBI office and told that he was a suspect in a
 bank robbery. Though the office was in the same building as the
 nearest magistrate judges, the agents did not bring him before a
 magistrate judge, but questioned him, hoping for a confession. At
 5:27 p.m., some 9.5 hours after his arrest, Corley began an oral con
2                      CORLEY v. UNITED STATES

                                  Syllabus

    fession that he robbed the bank. He asked for a break at 6:30 and
    was held overnight. The interrogation resumed the next morning,
    ending with his signed written confession. He was finally presented
    to a Magistrate Judge at 1:30 p.m., 29.5 hours after his arrest, and
    charged with armed bank robbery and related charges. The District
    Court denied his motion to suppress his confessions under Rule 5(a)
    and McNabb-Mallory. It reasoned that the oral confession occurred
    within §3501(c)’s six-hour window because the time of Corley’s medi
    cal treatment should be excluded from the delay. It also found the
    written confession admissible, explaining there was no unreasonable
    delay under Rule 5(a) because Corley had requested the break. He
    was convicted of conspiracy and bank robbery. The Third Circuit af
    firmed. Relying on Circuit precedent to the effect that §3501 abro
    gated McNabb-Mallory and replaced it with a pure voluntariness
    test, it concluded that if a district court found a confession voluntary
    after considering the points listed in §3501(b), it would be admissible,
    even if the presentment delay was unreasonable.
Held: Section 3501 modified McNabb-Mallory but did not supplant it.
 Pp. 8–18.
    (a) The Government claims that because §3501(a) makes a confes
 sion “admissible” “if it is voluntarily given,” it entirely eliminates
 McNabb-Mallory with its bar to admitting even a voluntary confes
 sion if given during an unreasonable presentment delay. Corley ar
 gues that §3501(a) was only meant to overrule Miranda, and notes
 that only §3501(c) touches on McNabb-Mallory, making the rule in
 applicable to confessions given within six hours of an arrest. He has
 the better argument. Pp. 8–16.
      (1) The Government’s reading renders §3501(c) nonsensical and
 superfluous. If subsection (a) really meant that any voluntary con
 fession was admissible, then subsection (c) would add nothing; if a
 confession was “made voluntarily” it would be admissible, period, and
 never “inadmissible solely because of delay,” even a delay beyond six
 hours. The Government’s reading is thus at odds with the basic in
 terpretive canon that “ ‘[a] statute should be construed [to give effect]
 to all its provisions, so that no part will be inoperative or superfluous,
 void or insignificant.’ ” Hibbs v. Winn, 542 U. S. 88, 101. The Gov
 ernment claims that in providing that a confession “shall not be ad
 missible,” Congress meant that a confession “shall not be [involun
 tary].” Thus read, (c) would specify a bright-line rule applying (a) to
 cases of delay: it would tell courts that delay alone does not make a
 confession involuntary unless the delay exceeds six hours. But
 “ ‘Congress did not write the statute that way.’ ” Russello v. United
 States, 464 U. S. 16, 23. The terms “inadmissible” and “involuntary”
 are not synonymous. Congress used both in (c), and this Court
                   Cite as: 556 U. S. ____ (2009)                     3

                              Syllabus

“would not presume to ascribe this difference to a simple mistake in
draftsmanship.” Ibid. There is also every reason to believe that
Congress used the distinct terms deliberately, specifying two criteria
that must be satisfied to prevent a confession from being “inadmissi
ble solely because of delay”: the confession must be “[1] made volun
tarily and . . . [2] within six hours [of arrest].” Moreover, under the
McNabb-Mallory rule, “inadmissible” and “involuntary” mean differ
ent things. Corley’s position, in contrast, gives effect to both (c) and
(a), by reading (a) as overruling Miranda and (c) as qualifying
McNabb-Mallory.          The Government’s counterargument—that
Corley’s reading would also create a conflict, since (a) makes all vol
untary confessions admissible while (c) would leave some voluntary
confessions inadmissible—falls short. First, (a) is a broad directive
while (c) aims only at McNabb-Mallory, and “a more specific statute
[is] given precedence over a more general one.” Busic v. United
States, 446 U. S. 398, 406. Second, reading (a) to create a conflict
with (c) not only would make (c) superfluous, but would also create
conflicts with so many other Rules of Evidence that the subsection
cannot possibly be given its literal scope. Pp. 8–12.
     (2) The legislative history strongly favors Corley’s reading. The
Government points to nothing in this history supporting its contrary
view. Pp. 13–15.
     (3) The Government’s position would leave the Rule 5 present
ment requirement without teeth, for if there is no McNabb-Mallory
there is no apparent remedy for a presentment delay. The prompt
presentment requirement is not just an administrative nicety. It
dates back to the common law. Under Rule 5, presentment is the
point at which the judge must take several key steps to foreclose
Government overreaching: e.g., informing the defendant of the
charges against him and giving the defendant a chance to consult
with counsel. Without McNabb-Mallory, federal agents would be free
to question suspects for extended periods before bringing them out in
the open, even though “custodial police interrogation, by its very na
ture, isolates and pressures the individual,” Dickerson v. United
States, 530 U. S. 428, 435, inducing people to confess to crimes they
never committed. Pp. 15–16.
   (b) There is no merit to the Government’s fallback claim that even
if §3501 preserved a limited version of McNabb-Mallory, Congress cut
it out by enacting Federal Rule of Evidence 402, which provides that
“[a]ll relevant evidence is admissible, except as otherwise provided by
the Constitution of the United States, by Act of Congress, by these
rules, or by other rules prescribed by the Supreme Court . . . .” The
Advisory Committee’s Notes expressly identified McNabb-Mallory as
a statutorily authorized rule that would survive Rule 402, and the
4                    CORLEY v. UNITED STATES

                               Syllabus

    Government has previously conceded before this Court that Rule 402
    preserved McNabb-Mallory. Pp. 16–18.
500 F. 3d 210, vacated and remanded.

   SOUTER, J., delivered the opinion of the Court, in which STEVENS,
KENNEDY, GINSBURG, and BREYER, JJ., joined. ALITO, J., filed a dissent
ing opinion, in which ROBERTS, C. J., and SCALIA and THOMAS, JJ.,
joined.
                       Cite as: 556 U. S. ____ (2009)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                 No. 07–10441
                                  _________________


     JOHNNIE CORLEY, PETITIONER v. UNITED 

                  STATES 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

            APPEALS FOR THE THIRD CIRCUIT

                                [April 6, 2009]


  JUSTICE SOUTER delivered the opinion of the Court.
  The question here is whether Congress intended 18
U. S. C. §3501 to discard, or merely to narrow, the rule in
McNabb v. United States, 318 U. S. 332 (1943), and Mal
lory v. United States, 354 U. S. 449 (1957), under which an
arrested person’s confession is inadmissible if given after
an unreasonable delay in bringing him before a judge. We
hold that Congress meant to limit, not eliminate, McNabb-
Mallory.
                             I

                             A

   The common law obliged an arresting officer to bring his
prisoner before a magistrate as soon as he reasonably
could. See County of Riverside v. McLaughlin, 500 U. S.
44, 61–62 (1991) (SCALIA, J., dissenting). This “present
ment” requirement tended to prevent secret detention and
served to inform a suspect of the charges against him, and
it was the law in nearly every American State and the
National Government. See id., at 60–61; McNabb, supra,
at 342, and n. 7.
   McNabb v. United States raised the question of how to
2                CORLEY v. UNITED STATES

                      Opinion of the Court

enforce a number of federal statutes codifying the pre
sentment rule. 318 U. S., at 342 (citing, among others, 18
U. S. C. §595 (1940 ed.), which provided that “ ‘[i]t shall be
the duty of the marshal . . . who may arrest a person . . . to
take the defendant before the nearest . . . judicial officer
. . . for a hearing’ ”). There, federal agents flouted the
requirement by interrogating several murder suspects for
days before bringing them before a magistrate, and then
only after they had given the confessions that convicted
them. 318 U. S., at 334–338, 344–345.
    On the defendants’ motions to exclude the confessions
from evidence, we saw no need to reach any constitutional
issue. Instead we invoked the supervisory power to estab
lish and maintain “civilized standards of procedure and
evidence” in federal courts, id., at 340, which we exercised
for the sake of making good on the traditional obligation
embodied in the federal presentment legislation. We saw
both the statutes and the traditional rule as aimed not
only at checking the likelihood of resort to the third degree
but meant generally to “avoid all the evil implications of
secret interrogation of persons accused of crime.” Id., at
344. We acknowledged that “Congress ha[d] not explicitly
forbidden the use of evidence . . . procured” in derogation
of the presentment obligation, id., at 345, but we realized
that “permit[ting] such evidence to be made the basis of a
conviction in the federal courts would stultify the policy
which Congress ha[d] enacted into law,” ibid., and in the
exercise of supervisory authority we held confessions
inadmissible when obtained during unreasonable pre
sentment delay.
    Shortly after McNabb, the combined action of the Judi
cial Conference of the United States and Congress pro
duced Federal Rule of Criminal Procedure 5(a), which
pulled the several statutory presentment provisions to
gether in one place. See Mallory, supra, at 452 (describing
Rule 5(a) as “a compendious restatement, without sub
                 Cite as: 556 U. S. ____ (2009)           3

                     Opinion of the Court

stantive change, of several prior specific federal statutory
provisions”). As first enacted, the rule told “[a]n officer
making an arrest under a warrant issued upon a com
plaint or any person making an arrest without a warrant
[to] take the arrested person without unnecessary delay
before the nearest available commissioner or before any
other nearby officer empowered to commit persons
charged with offenses against the laws of the United
States.” Fed. Rule Crim. Proc. 5(a) (1946). The rule re
mains much the same today: “A person making an arrest
within the United States must take the defendant without
unnecessary delay before a magistrate judge . . . .” Fed.
Rule Crim. Proc. 5(a)(1)(A) (2007).
   A case for applying McNabb and Rule 5(a) together soon
arose in Upshaw v. United States, 335 U. S. 410 (1948).
Despite the Government’s confession of error, the D. C.
Circuit had thought McNabb’s exclusionary rule applied
only to involuntary confessions obtained by coercion dur
ing the period of delay, 335 U. S., at 411–412, and so held
the defendant’s voluntary confession admissible into evi
dence. This was error, and we reiterated the reasoning of
a few years earlier. “In the McNabb case we held that the
plain purpose of the requirement that prisoners should
promptly be taken before committing magistrates was to
check resort by officers to ‘secret interrogation of persons
accused of crime.’ ” Id., at 412 (quoting McNabb, supra, at
344). Upshaw consequently emphasized that even volun
tary confessions are inadmissible if given after an unrea
sonable delay in presentment. 335 U. S., at 413.
   We applied Rule 5(a) again in Mallory v. United States,
holding a confession given seven hours after arrest inad
missible for “unnecessary delay” in presenting the suspect
to a magistrate, where the police questioned the suspect
for hours “within the vicinity of numerous committing
magistrates.” 354 U. S., at 455. Again, we repeated the
reasons for the rule and explained, as we had before and
4                    CORLEY v. UNITED STATES

                          Opinion of the Court

have since, that delay for the purpose of interrogation is
the epitome of “unnecessary delay.” Id., at 455–456; see
also McLaughlin, 500 U. S., at 61 (SCALIA, J., dissenting)
(“It was clear” at common law “that the only element
bearing upon the reasonableness of delay was not such
circumstances as the pressing need to conduct further
investigation, but the arresting officer’s ability, once the
prisoner had been secured, to reach a magistrate”); Up
shaw, supra, at 414. Thus, the rule known simply as
McNabb-Mallory “generally render[s] inadmissible confes
sions made during periods of detention that violat[e] the
prompt presentment requirement of Rule 5(a).” United
States v. Alvarez-Sanchez, 511 U. S. 350, 354 (1994).
   There the law remained until 1968, when Congress
enacted 18 U. S. C. §3501 in response to Miranda v. Ari
zona, 384 U. S. 436 (1966), and to the application of
McNabb-Mallory in some federal courts. Subsections (a)
and (b) of §3501 were meant to eliminate Miranda.1 See
Dickerson v. United States, 530 U. S. 428, 435–437 (2000);
infra, at 13–14. Subsection (a) provides that “[i]n any
criminal prosecution brought by the United States . . . , a
confession . . . shall be admissible in evidence if it is volun
tarily given,” while subsection (b) lists several considera
tions for courts to address in assessing voluntariness.2
——————
   1 We rejected this attempt to overrule Miranda in Dickerson v. United

States, 530 U. S. 428 (2000).
   2 In full, subsections (a) and (b) provide:

   “(a) In any criminal prosecution brought by the United States or by
the District of Columbia, a confession, as defined in subsection (e)
hereof, shall be admissible in evidence if it is voluntarily given. Before
such confession is received in evidence, the trial judge shall, out of the
presence of the jury, determine any issue as to voluntariness. If the
trial judge determines that the confession was voluntarily made it shall
be admitted in evidence and the trial judge shall permit the jury to
hear relevant evidence on the issue of voluntariness and shall instruct
the jury to give such weight to the confession as the jury feels it de
serves under all the circumstances.
                    Cite as: 556 U. S. ____ (2009)                   5

                         Opinion of the Court

Subsection (c), which focused on McNabb-Mallory, see
infra, at 13–14, provides that in any federal prosecution,
“a confession made . . . by . . . a defendant therein, while
such person was under arrest . . . , shall not be inadmissi
ble solely because of delay in bringing such person before a
magistrate judge . . . if such confession is found by the
trial judge to have been made voluntarily . . . and if such
confession was made . . . within six hours [of arrest]”;
the six-hour time limit is extended when further delay
is “reasonable considering the means of transportation
and the distance to be traveled to the nearest available
[magistrate].”3
——————
   “(b) The trial judge in determining the issue of voluntariness shall
take into consideration all the circumstances surrounding the giving of
the confession, including (1) the time elapsing between arrest and
arraignment of the defendant making the confession, if it was made
after arrest and before arraignment, (2) whether such defendant knew
the nature of the offense with which he was charged or of which he was
suspected at the time of making the confession, (3) whether or not such
defendant was advised or knew that he was not required to make any
statement and that any such statement could be used against him, (4)
whether or not such defendant had been advised prior to questioning of
his right to the assistance of counsel; and (5) whether or not such
defendant was without the assistance of counsel when questioned and
when giving such confession.
   “The presence or absence of any of the above-mentioned factors to be
taken into consideration by the judge need not be conclusive on the
issue of voluntariness of the confession.”
   3 In full, subsection (c) provides:

   “In any criminal prosecution by the United States or by the District
of Columbia, a confession made or given by a person who is a defendant
therein, while such person was under arrest or other detention in the
custody of any law-enforcement officer or law-enforcement agency, shall
not be inadmissible solely because of delay in bringing such person
before a magistrate judge or other officer empowered to commit persons
charged with offenses against the laws of the United States or of the
District of Columbia if such confession is found by the trial judge to
have been made voluntarily and if the weight to be given the confession
is left to the jury and if such confession was made or given by such
person within six hours immediately following his arrest or other
6                   CORLEY v. UNITED STATES

                         Opinion of the Court

  The issue in this case is whether Congress intended
§3501(a) to sweep McNabb-Mallory’s exclusionary rule
aside entirely, or merely meant §3501(c) to provide immu
nization to voluntary confessions given within six hours of
a suspect’s arrest.
                              B
  Petitioner Johnnie Corley was suspected of robbing a
bank in Norristown, Pennsylvania. After federal agents
learned that Corley was subject to arrest on an unrelated
local matter, some federal and state officers went together
to execute the state warrant on September 17, 2003, and
found him just as he was pulling out of a driveway in his
car. Corley nearly ran over one officer, then jumped out of
the car, pushed the officer down, and ran. The agents
gave chase and caught and arrested him for assaulting a
federal officer. The arrest occurred about 8 a.m. 500 F. 3d
210, 212 (CA3 2007).
  FBI agents first kept Corley at a local police station
while they questioned residents near the place he was
captured. Around 11:45 a.m. they took him to a Philadel
phia hospital to treat a minor cut on his hand that he got
during the chase. At 3:30 p.m. the agents took him from
the hospital to the Philadelphia FBI office and told him
that he was a suspect in the Norristown bank robbery.
Though the office was in the same building as the cham
bers of the nearest magistrate judges, the agents did not
bring Corley before a magistrate, but questioned him
instead, in hopes of getting a confession. App. 68–69, 83,
138–139.
——————
detention: Provided, That the time limitation contained in this subsec
tion shall not apply in any case in which the delay in bringing such
person before such magistrate judge or other officer beyond such six
hour period is found by the trial judge to be reasonable considering the
means of transportation and the distance to be traveled to the nearest
available such magistrate judge or other officer.”
                 Cite as: 556 U. S. ____ (2009)          7

                     Opinion of the Court

   The agents’ repeated arguments sold Corley on the
benefits of cooperating with the Government, and he
signed a form waiving his Miranda rights. At 5:27 p.m.,
some 9.5 hours after his arrest, Corley began an oral
confession that he robbed the bank, id., at 62, and spoke
on in this vein until about 6:30, when agents asked him to
put it all in writing. Corley said he was tired and wanted
a break, so the agents decided to hold him overnight and
take the written statement the next morning. At 10:30
a.m. on September 18 they began the interrogation again,
which ended when Corley signed a written confession. He
was finally presented to a magistrate at 1:30 p.m. that
day, 29.5 hours after his arrest. 500 F. 3d, at 212.
   Corley was charged with armed bank robbery, 18
U. S. C. §2113(a), (d), conspiracy to commit armed bank
robbery, §371, and using a firearm in furtherance of a
crime of violence, §924(c). When he moved to suppress his
oral and written confessions under Rule 5(a) and McNabb-
Mallory, the District Court denied the motion, with the
explanation that the time Corley was receiving medical
treatment should be excluded from the delay, and that the
oral confession was thus given within the six-hour window
of §3501(c). Crim. No. 03–775 (ED Pa., May 10, 2004),
App. 97. The District Court also held Corley’s written
confession admissible, reasoning that “a break from inter
rogation requested by an arrestee who has already begun
his confession does not constitute unreasonable delay
under Rule 5(a).” Id., at 97–98. Corley was convicted of
conspiracy and armed robbery but acquitted of using a
firearm during a crime of violence. 500 F. 3d, at 212–213.
   A divided panel of the Court of Appeals for the Third
Circuit affirmed the conviction, though its rationale for
rejecting Corley’s Rule 5(a) argument was different from
the District Court’s. The panel majority considered itself
bound by Circuit precedent to the effect that §3501 en
tirely abrogated the McNabb-Mallory rule and replaced it
8                   CORLEY v. UNITED STATES

                          Opinion of the Court

with a pure voluntariness test. See 500 F. 3d, at 212
(citing Government of the Virgin Islands v. Gereau, 502
F. 2d 914 (CA3 1974)). As the majority saw it, if a district
court found a confession voluntary after considering the
points listed in §3501(b), it would be admissible, regard
less of whether delay in presentment was unnecessary or
unreasonable. 500 F. 3d, at 217. Judge Sloviter read
Gereau differently and dissented with an opinion that
“§3501 does not displace Rule 5(a)” or abrogate McNabb-
Mallory for presentment delays beyond six hours. 500
F. 3d, at 236.
   We granted certiorari to resolve a division in the Circuit
Courts on the reach of §3501. 554 U. S. ___ (2008). Com
pare United States v. Glover, 104 F. 3d 1570, 1583 (CA10
1997) (§3501 entirely supplanted McNabb-Mallory);
United States v. Christopher, 956 F. 2d 536, 538–539 (CA6
1991) (same), with United States v. Mansoori, 304 F. 3d
635, 660 (CA7 2002) (§3501 limited the McNabb-Mallory
rule to periods more than six hours after arrest); United
States v. Perez, 733 F. 2d 1026, 1031–1032 (CA2 1984)
(same).4 We now vacate and remand.
                              II
  The Government’s argument focuses on §3501(a), which
provides that any confession “shall be admissible in evi
dence” in federal court “if it is voluntarily given.” To the
Government, subsection (a) means that once a district
court looks to the considerations in §3501(b) and finds a
confession voluntary, in it comes; (a) entirely eliminates
McNabb-Mallory with its bar to admitting even a volun
tary confession if given during an unreasonable delay in
presentment.
  Corley argues that §3501(a) was meant to overrule
——————
  4 We granted certiorari to resolve this question once before, in United

States v. Alvarez-Sanchez, 511 U. S. 350 (1994), but ultimately resolved
that case on a different ground, id., at 355–360.
                     Cite as: 556 U. S. ____ (2009)                   9

                         Opinion of the Court

Miranda and nothing more, with no effect on McNabb-
Mallory, which §3501 touches only in subsection (c). By
providing that a confession “shall not be inadmissible
solely because of delay” in presentment if “made voluntar
ily and . . . within six hours [of arrest],” subsection (c)
leaves McNabb-Mallory inapplicable to confessions given
within the six hours, but when a confession comes even
later, the exclusionary rule applies and courts have to see
whether the delay was unnecessary or unreasonable.
   Corley has the better argument.
                                 A
  The fundamental problem with the Government’s read
ing of §3501 is that it renders §3501(c) nonsensical and
superfluous. Subsection (c) provides that a confession
“shall not be inadmissible solely because of delay” in pre
sentment if the confession is “made voluntarily and . . .
within six hours [of arrest].” If (a) really meant that any
voluntary confession was admissible, as the Government
contends, then (c) would add nothing; if a confession was
“made voluntarily” it would be admissible, period, and
never “inadmissible solely because of delay,” no matter
whether the delay went beyond six hours. There is no way
out of this, and the Government concedes it. Tr. of Oral
Arg. 33 (“Congress never needed (c); (c) in the [G]overn
ment’s view was always superfluous”).
  The Government’s reading is thus at odds with one of
the most basic interpretive canons, that “ ‘[a] statute
should be construed so that effect is given to all its provi
sions, so that no part will be inoperative or superfluous,
void or insignificant . . . .’ ” Hibbs v. Winn, 542 U. S. 88,
101 (2004) (quoting 2A N. Singer, Statutes and Statutory
Construction §46.06, pp.181–186 (rev. 6th ed. 2000)).5 The
——————
  5 The dissent says that the antisuperfluousness canon has no place

here because “there is nothing ambiguous about the language of
§3501(a).” Post, at 2 (opinion of ALITO, J.). But this response violates
10                   CORLEY v. UNITED STATES

                           Opinion of the Court

Government attempts to mitigate its problem by rewriting
(c) into a clarifying, if not strictly necessary, provision:
although Congress wrote that a confession “shall not be
inadmissible solely because of delay” if the confession is
“made voluntarily and . . . within six hours [of arrest],” the
Government tells us that Congress actually meant that a
confession “shall not be [involuntary] solely because of
delay” if the confession is “[otherwise voluntary] and . . .
[made] within six hours [of arrest].” Thus rewritten, (c)
would coexist peacefully (albeit inelegantly) with (a), with
(c) simply specifying a bright-line rule applying (a) to
cases of delay: it would tell courts that delay alone does
not make a confession involuntary unless the delay ex
ceeds six hours.
    To this proposal, “ ‘[t]he short answer is that Congress
did not write the statute that way.’ ” Russello v. United
States, 464 U. S. 16, 23 (1983) (quoting United States v.
Naftalin, 441 U. S. 768, 773 (1979)). The Government
may say that we can sensibly read “inadmissible” as “in
voluntary” because the words are “virtually synonymous
. . . in this statutory context,” Brief for United States 23,
but this is simply not so. To begin with, Congress used

——————
“the cardinal rule that a statute is to be read as a whole,” King v. St.
Vincent’s Hospital, 502 U. S. 215, 221 (1991). Subsection 3501(a) seems
clear only if one ignores the absurd results of a literal reading, infra, at
11–12, and only until one reads §3501(c) and recognizes that if (a)
means what it literally says, (c) serves no purpose. Even the dissent
concedes that when (a) and (c) are read together, “[t]here is simply no
perfect solution to the problem before us.” Post, at 4. Thus, the dis
sent’s point that subsection (a) seems clear when read in isolation
proves nothing, for “[t]he meaning—or ambiguity—of certain words or
phrases may only become evident when placed in context.” FDA v.
Brown & Williamson Tobacco Corp., 529 U. S. 120, 132 (2000). When
subsection (a) is read in context, there is no avoiding the question,
“What could Congress have been getting at with both (a) and (c)?” The
better answer is that Congress meant to do just what Members explic
itly said in the legislative record. See infra, at 13–15.
                  Cite as: 556 U. S. ____ (2009)            11

                      Opinion of the Court

both terms in (c) itself, and “[w]e would not presume to
ascribe this difference to a simple mistake in draftsman
ship.” Russello, supra, at 23. And there is, in fact, every
reason to believe that Congress used the distinct terms
very deliberately. Subsection (c) specifies two criteria that
must be satisfied to prevent a confession from being “in
admissible solely because of delay”: the confession must be
“[1] made voluntarily and . . . [2] within six hours [of
arrest].” Because voluntariness is thus only one of several
criteria for admissibility under (c), “involuntary” and
“inadmissible” plainly cannot be synonymous. What is
more, the Government’s argument ignores the fact that
under the McNabb-Mallory rule, which we presume Con
gress was aware of, Cannon v. University of Chicago, 441
U. S. 677, 699 (1979), “inadmissible” and “involuntary”
mean different things. As we explained before and as the
Government concedes, McNabb-Mallory makes even vol
untary confessions inadmissible if given after an unrea
sonable delay in presentment, Upshaw, 335 U. S., at 413;
Tr. of Oral Arg. 33 (“[I]t was well understood that
McNabb-Mallory . . . excluded totally voluntary confes
sions”). So we cannot accept the Government’s attempt to
confuse the critically distinct terms “involuntary” and
“inadmissible” by rewriting (c) into a bright-line rule doing
nothing more than applying (a).
  Corley’s position, in contrast, gives effect to both (c) and
(a), by reading (a) as overruling Miranda and (c) as quali
fying McNabb-Mallory. The Government answers, how
ever, that accepting Corley’s argument would result in a
different problem: it would create a conflict between (c)
and (a), since (a) provides that all voluntary confessions
are admissible while Corley’s reading of (c) leaves some
voluntary confessions inadmissible. But the Government’s
counterargument falls short for two reasons. First, even if
(a) is read to be at odds with (c), the conflict is resolved by
recognizing that (a) is a broad directive while (c) aims only
12                  CORLEY v. UNITED STATES

                         Opinion of the Court

at McNabb-Mallory, and “a more specific statute will be
given precedence over a more general one . . . .” Busic v.
United States, 446 U. S. 398, 406 (1980). Second, and
more fundamentally, (a) cannot prudently be read to
create a conflict with (c), not only because it would make
(c) superfluous, as explained, but simply because reading
(a) that way would create conflicts with so many other
rules that the subsection cannot possibly be given its
literal scope. Subsection (a) provides that “[i]n any crimi
nal prosecution brought by the United States . . . , a con
fession . . . shall be admissible in evidence if it is voluntar
ily given,” and §3501(e) defines “confession” as “any
confession of guilt of any criminal offense or any self
incriminating statement made or given orally or in writ
ing.” Thus, if the Government seriously urged a literal
reading, (a) would mean that “in any criminal prosecution
brought by the United States . . . , [‘any self-incriminating
statement’ with respect to ‘any criminal offense’] . . . shall
be admissible in evidence if it is voluntarily given.” Thus
would many a Rule of Evidence be overridden in case after
case: a defendant’s self-incriminating statement to his
lawyer would be admissible despite his insistence on
attorney-client privilege; a fourth-hand hearsay statement
the defendant allegedly made would come in; and a defen
dant’s confession to an entirely unrelated crime committed
years earlier would be admissible without more. These
are some of the absurdities of literalism that show that
Congress could not have been writing in a literalistic
frame of mind.6
——————
   6 The dissent seeks to avoid these absurd results by claiming that

“§3501(a) does not supersede ordinary evidence Rules,” post, at 10, but
its only argument for this conclusion is that “there is no reason to
suppose that Congress meant any such thing,” post, at 9. The dissent is
certainly correct that there is no reason to suppose that Congress
meant any such thing; that is what our reductio ad absurdum shows.
But that leaves the dissent saying, “§3501(a) must be read literally”
                      Cite as: 556 U. S. ____ (2009)                    13

                          Opinion of the Court

                               B
  As it turns out, there is more than reductio ad absur
dum and the antisuperfluousness canon to confirm that
subsection (a) leaves McNabb-Mallory alone, for that is
what legislative history says. In fact, the Government
concedes that subsections (a) and (b) were aimed at
Miranda, while subsection (c) was meant to modify the
presentment exclusionary rule. Tr. of Oral Arg. 38 (“I will
concede to you . . . that section (a) was considered to over
rule Miranda, and subsection (c) was addressed to
McNabb-Mallory”). The concession is unavoidable. The
Senate, where §3501 originated, split the provision into
two parts: Division 1 contained subsections (a) and (b),
and Division 2 contained subsection (c). 114 Cong. Rec.
14171 (1968). In the debate on the Senate floor immedi
ately before voting on these proposals, several Senators,
including the section’s prime sponsor, Senator McClellan,
explained that Division 1 “has to do with the Miranda
decision,” while Division 2 related to Mallory. 114 Cong.
Rec. 14171–14172. This distinct intent was confirmed by
the separate Senate votes adopting the two measures,
Division 1 by 55 to 29 and Division 2 by 58 to 26, id., at
14171–14172, 14174–14175; if (a) did abrogate McNabb-
Mallory, as the Government claims, then voting for Divi
sion 2 would have been entirely superfluous, for the Divi
sion 1 vote would already have done the job. That aside, a
sponsor’s statement to the full Senate carries considerable
weight, and Senator McClellan’s explanation that Division
1 was specifically addressed to Miranda confirms that (a)
and (b) were never meant to reach far enough to abrogate
——————
(rendering §3501(c) superfluous), “but not too literally” (so that it would
override other Rules of Evidence). The dissent cannot have it both
ways. If it means to profess literalism it will have to take the absurdity
that literalism brings with it; “credo quia absurdum” (as Tertullian
may have said). If it will not take the absurd, then its literalism is no
alternative to our reading of the statute.
14                  CORLEY v. UNITED STATES

                          Opinion of the Court

other background evidentiary rules including McNabb-
Mallory.
   Further legislative history not only drives that point
home, but conclusively shows an intent that subsection (c)
limit McNabb-Mallory, not replace it. In its original draft,
subsection (c) would indeed have done away with McNabb-
Mallory completely, for the bill as first written would have
provided that “[i]n any criminal prosecution by the United
States . . . , a confession made or given by a person who is
a defendant therein . . . shall not be inadmissible solely
because of delay in bringing such person before a [magis
trate] if such confession is . . . made voluntarily.” S. 917,
90th Cong., 2d Sess., 44–45 (1968) (as reported by Senate
Committee on the Judiciary); 114 Cong. Rec. 14172. The
provision so conceived was resisted, however, by a number
of Senators worried about allowing indefinite presentment
delays. See, e.g., id., at 11740, 13990 (Sen. Tydings) (the
provision would “permit Federal criminal suspects to be
questioned indefinitely before they are presented to a
committing magistrate”); id., at 12290 (Sen. Fong) (the
provision “would open the doors to such practices as hold
ing suspects incommunicado for an indefinite period”).
After Senator Tydings proposed striking (c) from the bill
altogether, id., at 13651 (Amendment No. 788), Senator
Scott introduced the compromise of qualifying (c) with the
words: “ ‘and if such confession was made or given by such
person within six hours following his arrest or other de
tention.’ ” Id., at 14184–14185 (Amendment No. 805).7
The amendment was intended to confine McNabb-Mallory
to excluding only confessions given after more than six
hours of delay, see 114 Cong. Rec. 14184 (remarks of Sen.
Scott) (“My amendment provides that the period during
——————
  7 The proviso at the end of (c) relating to reasonable delays caused by

the means of transportation and distance to be traveled came later by
separate amendment. 114 Cong. Rec. 14787.
                 Cite as: 556 U. S. ____ (2009)           15

                     Opinion of the Court

which confessions may be received . . . shall in no case
exceed 6 hours”), and it was explicitly modeled on the
provision Congress had passed just months earlier to
govern presentment practice in the District of Columbia,
Title III of An Act Relating to Crime and Criminal Proce
dure in the District of Columbia (D. C. Crime Act),
§301(b), 81 Stat. 735–736, see, e.g., 114 Cong. Rec. 14184
(remarks of Sen. Scott) (“My amendment is an attempt to
conform, as nearly as practicable, to Title III of [the D. C.
Crime Act]”). By the terms of that Act, “[a]ny statement,
admission, or confession made by an arrested person
within three hours immediately following his arrest shall
not be excluded from evidence in the courts of the District
of Columbia solely because of delay in presentment.”
§301(b), 81 Stat. 735–736. Given the clear intent that
Title III modify but not eliminate McNabb-Mallory in the
District of Columbia, see, e.g., S. Rep. No. 912, 90th Cong.,
1st Sess., 17–18 (1967), using it as a model plainly shows
how Congress meant as much but no more in §3501(c).
  In sum, the legislative history strongly favors Corley’s
reading. The Government points to nothing in this history
supporting its view that (c) created a bright-line rule for
applying (a) in cases with a presentment issue.
                              C
   It also counts heavily against the position of the United
States that it would leave the Rule 5 presentment re
quirement without any teeth, for as the Government again
is forced to admit, if there is no McNabb-Mallory there is
no apparent remedy for delay in presentment. Tr. of Oral
Arg. 25. One might not care if the prompt presentment
requirement were just some administrative nicety, but in
fact the rule has always mattered in very practical ways
and still does. As we said, it stretches back to the common
law, when it was “one of the most important” protections
“against unlawful arrest.” McLaughlin, 500 U. S., at 60–
16                CORLEY v. UNITED STATES

                      Opinion of the Court

61 (SCALIA, J., dissenting). Today presentment is the
point at which the judge is required to take several key
steps to foreclose Government overreaching: informing the
defendant of the charges against him, his right to remain
silent, his right to counsel, the availability of bail, and any
right to a preliminary hearing; giving the defendant a
chance to consult with counsel; and deciding between
detention or release. Fed. Rule Crim. Proc. 5(d); see also
Rule 58(b)(2).
   In a world without McNabb-Mallory, federal agents
would be free to question suspects for extended periods
before bringing them out in the open, and we have always
known what custodial secrecy leads to. See McNabb, 318
U. S. 332. No one with any smattering of the history of
20th-century dictatorships needs a lecture on the subject,
and we understand the need even within our own system
to take care against going too far. “[C]ustodial police
interrogation, by its very nature, isolates and pressures
the individual,” Dickerson, 530 U. S., at 435, and there is
mounting empirical evidence that these pressures can
induce a frighteningly high percentage of people to confess
to crimes they never committed, see, e.g., Drizin & Leo,
The Problem of False Confessions in the Post-DNA World,
82 N. C. L. Rev. 891, 906–907 (2004).
   Justice Frankfurter’s point in McNabb is as fresh as
ever: “The history of liberty has largely been the history of
observance of procedural safeguards.” 318 U. S., at 347.
McNabb-Mallory is one of them, and neither the text nor
the history of §3501 makes out a case that Congress
meant to do away with it.
                           III
  The Government’s fallback claim is that even if §3501
preserved a limited version of McNabb-Mallory, Congress
cut out the rule altogether by enacting Federal Rule of
Evidence 402 in 1975. Act of Jan. 2, Pub. L. 93–595, 88
                  Cite as: 556 U. S. ____ (2009)           17

                      Opinion of the Court

Stat. 1926. So far as it might matter here, that rule pro
vides that “[a]ll relevant evidence is admissible, except as
otherwise provided by the Constitution of the United
States, by Act of Congress, by these rules, or by other
rules prescribed by the Supreme Court pursuant to statu
tory authority.” The Government says that McNabb-
Mallory excludes relevant evidence in a way not “other
wise provided by” any of these four authorities, and so has
fallen to the scythe.
   The Government never raised this argument in the
Third Circuit or the District Court, which would justify
refusing to consider it here, but in any event it has no
merit. The Advisory Committee’s Notes on Rule 402,
which were before Congress when it enacted the Rules of
Evidence and which we have relied on in the past to inter
pret the rules, Tome v. United States, 513 U. S. 150, 160
(1995) (plurality opinion), expressly identified McNabb-
Mallory as a statutorily authorized rule that would sur
vive Rule 402: “The Rules of Civil and Criminal Procedure
in some instances require the exclusion of relevant evi
dence. For example, . . . the effective enforcement of . . .
Rule 5(a) . . . is held to require the exclusion of statements
elicited during detention in violation thereof.” 28 U. S. C.
App., pp. 325–326 (citing Mallory, 354 U. S. 449, and 18
U. S. C. §3501(c)); see also Mallory, supra, at 451 (“Th[is]
case calls for a proper application of Rule 5(a) of the Fed
eral Rules of Criminal Procedure . . .”). Indeed, the Gov
ernment has previously conceded before this Court that
Rule 402 preserved McNabb-Mallory. Brief for United
States in United States v. Payner, O. T. 1979, No. 78–
1729, p. 32, and n. 13 (1979) (saying that Rule 402 “left to
the courts . . . questions concerning the propriety of ex
cluding relevant evidence as a method of implementing
the Constitution, a federal statute, or a statutorily author
ized rule,” and citing McNabb-Mallory as an example).
The Government was right the first time, and it would be
18               CORLEY v. UNITED STATES

                     Opinion of the Court

bizarre to hold that Congress adopted Rule 402 with a
purpose exactly opposite to what the Advisory Committee
Notes said the rule would do.
                              IV
   We hold that §3501 modified McNabb-Mallory without
supplanting it. Under the rule as revised by §3501(c), a
district court with a suppression claim must find whether
the defendant confessed within six hours of arrest (unless
a longer delay was “reasonable considering the means of
transportation and the distance to be traveled to the near
est available [magistrate]”). If the confession came within
that period, it is admissible, subject to the other Rules of
Evidence, so long as it was “made voluntarily and . . . the
weight to be given [it] is left to the jury.” Ibid. If the
confession occurred before presentment and beyond six
hours, however, the court must decide whether delaying
that long was unreasonable or unnecessary under the
McNabb-Mallory cases, and if it was, the confession is to
be suppressed.
   In this case, the Third Circuit did not apply this rule
and in consequence never conclusively determined
whether Corley’s oral confession “should be treated as
having been made within six hours of arrest,” as the Dis
trict Court held. 500 F. 3d, at 220, n. 7. Nor did the Cir
cuit consider the justifiability of any delay beyond six
hours if the oral confession should be treated as given
outside the six-hour window; and it did not make this
enquiry with respect to Corley’s written confession. We
therefore vacate the judgment of the Court of Appeals and
remand the case for consideration of those issues in the
first instance, consistent with this opinion.

                                            It is so ordered.
                      Cite as: 556 U. S. ____ (2009)         1

                           ALITO, J., dissenting

SUPREME COURT OF THE UNITED STATES
                               _________________

                              No. 07–10441
                               _________________


     JOHNNIE CORLEY, PETITIONER v. UNITED 

                  STATES 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

            APPEALS FOR THE THIRD CIRCUIT

                              [April 6, 2009]


   JUSTICE ALITO, with whom THE CHIEF JUSTICE, JUSTICE
SCALIA, and JUSTICE THOMAS join, dissenting.
   Section 3501(a) of Title 18, United States Code, directly
and unequivocally answers the question presented in this
case. After petitioner was arrested by federal agents, he
twice waived his Miranda1 rights and voluntarily con
fessed, first orally and later in writing, that he had par
ticipated in an armed bank robbery. He was then taken
before a Magistrate Judge for an initial appearance. The
question that we must decide is whether this voluntary
confession may be suppressed on the ground that there
was unnecessary delay in bringing petitioner before the
Magistrate Judge. Unless the unambiguous language of
§3501(a) is ignored, petitioner’s confession may not be
suppressed.
                               I
  Section 3501(a) states: “In any criminal prosecution
brought by the United States . . ., a confession . . . shall be
admissible in evidence if it is voluntarily given.”
  Applying “settled principles of statutory construction,”
“we must first determine whether the statutory text is
plain and unambiguous,” and “[i]f it is, we must apply the

——————
 1 See   Miranda v. Arizona, 384 U. S. 436 (1966).
2                  CORLEY v. UNITED STATES

                        ALITO, J., dissenting

statute according to its terms.” Carcieri v. Salazar, 555
U. S. ___, ___ (2009) (slip op., at 7). Here, there is nothing
ambiguous about the language of §3501(a), and the Court
does not claim otherwise. Although we normally presume
that Congress “means in a statute what it says there,”
Connecticut Nat. Bank v. Germain, 503 U. S. 249, 253–254
(1992), the Court today concludes that §3501(a) does not
mean what it says and that a voluntary confession may be
suppressed under the McNabb-Mallory rule.2 This super
visory rule, which requires the suppression of a confession
where there was unnecessary delay in bringing a federal
criminal defendant before a judicial officer after arrest,
was announced long before 18 U. S. C. §3501(a) was
adopted. According to the Court, this rule survived the
enactment of §3501(a) because Congress adopted that
provision for the sole purpose of abrogating Miranda and
apparently never realized that the provision’s broad lan
guage would also do away with the McNabb-Mallory rule.
I disagree with the Court’s analysis and therefore respect
fully dissent.
                             II 

                             A

  The Court’s first and most substantial argument in
vokes “the antisuperfluousness canon,” ante, at 12, under
which a statute should be read, if possible, so that all of its
provisions are given effect and none is superfluous. Ante,
at 9–12. Section 3501(c) provides that a voluntary confes
sion “shall not be inadmissible solely because of the delay”
in bringing the defendant before a judicial officer if the
defendant is brought before a judicial officer within six
hours of arrest. If §3501(a) means that a voluntary con
fession may never be excluded due to delay in bringing the

——————
 2 See McNabb v. United States, 318 U. S. 332 (1943), and Mallory v.

United States, 354 U. S. 449 (1957).
                 Cite as: 556 U. S. ____ (2009)           3

                     ALITO, J., dissenting

defendant before a judicial officer, the Court reasons, then
§3501(c), which provides a safe harbor for a subset of
voluntary confessions (those made in cases in which the
initial appearance occurs within six hours of arrest), is
superfluous.
   Canons of interpretation “are quite often useful in close
cases, or when statutory language is ambiguous. But we
have observed before that such ‘interpretative canon[s are]
not a license for the judiciary to rewrite language enacted
by the legislature.’ ” United States v. Monsanto, 491 U. S.
600, 611 (1989) (quoting United States v. Albertini, 472
U. S. 675, 680 (1985)). Like other canons, the antisuper
fluousness canon is merely an interpretive aid, not an
absolute rule. See Connecticut Nat. Bank, 503 U. S., at
254 (“When the words of a statute are unambiguous, then,
this first canon is also the last: ‘judicial inquiry is com
plete’ ”). There are times when Congress enacts provisions
that are superfluous, and this may be such an instance.
Cf. id., at 253 (noting that “[r]edundancies across statutes
are not unusual events in drafting”); Gutierrez de Martinez
v. Lamagno, 515 U. S. 417, 445–446 (1995) (SOUTER, J.,
dissenting) (noting that, although Congress “indulged in a
little redundancy,” the “inelegance may be forgiven” be
cause “Congress could sensibly have seen some practical
value in the redundancy”).
   Moreover, any superfluity created by giving subsection
(a) its plain meaning may be minimized by interpreting
subsection (c) to apply to confessions that are otherwise
voluntary.     The Government contends that §3501(c),
though inartfully drafted, is not superfluous because what
the provision means is that a confession is admissible if it
is given within six hours of arrest and it is otherwise vol
untary—that is, if there is no basis other than prepre
sentment delay for concluding that the confession was
coerced. Read in this way, §3501(c) is not superfluous.
   The Court rejects this argument on the ground that
4                 CORLEY v. UNITED STATES

                      ALITO, J., dissenting

“ ‘Congress did not write the statute that way,’ ” ante, at
10, and thus, in order to adhere to a narrow reading of
§3501(c), the Court entirely disregards the unambiguous
language of §3501(a). Although §3501(a) says that a
confession is admissible if it is “voluntarily given,” the
Court reads that provision to mean that a voluntary con
fession may not be excluded on the ground that the confes
sion was obtained in violation of Miranda. To this read
ing, the short answer is that Congress really did not write
the statute that way.
   As is true with most of the statutory interpretation
questions that come before this Court, the question in this
case is not like a jigsaw puzzle. There is simply no perfect
solution to the problem before us.
   Instead, we must choose between two imperfect solu
tions. The first (the one adopted by the Court) entirely
disregards the clear and simple language of §3501(a), rests
on the proposition that Congress did not understand the
plain import of the language it used in subsection (a), but
adheres to a strictly literal interpretation of §3501(c). The
second option respects the clear language of subsection (a),
but either accepts some statutory surplusage or interprets
§3501(c)’s reference to a voluntary confession to mean an
otherwise voluntary confession. To my mind, the latter
choice is far preferable.
                              B
  In addition to the antisuperfluousness canon, the Court
relies on the canon that favors a specific statutory provi
sion over a conflicting provision cast in more general
terms, ante, at 11, but that canon is inapplicable here. For
one thing, §3501(a) is quite specific; it specifically provides
that if a confession is voluntary, it is admissible. More
important, there is no other provision, specific or general,
that conflicts with §3501(a). See National Cable & Tele
communications Assn., Inc. v. Gulf Power Co., 534 U. S.
                 Cite as: 556 U. S. ____ (2009)           5

                     ALITO, J., dissenting

327, 335–336 (2002) (“It is true that specific statutory
language should control more general language when there
is a conflict between the two. Here, however, there is no
conflict” (emphasis added)). Subsection (c) is not conflict
ing because it does not authorize the suppression of any
voluntary confession. What the Court identifies is not a
conflict between two statutory provisions but a conflict
between the express language of one provision (§3501(a))
and the “negative implication” that the Court draws from
another (§3501(c)). United States v. Alvarez-Sanchez, 511
U. S. 350, 355 (1994). Because §3501(c) precludes the
suppression of a voluntary confession based solely on a
delay of less than six hours, the Court infers that Con
gress must have contemplated that a voluntary confession
could be suppressed based solely on a delay of more than
six hours. The Court cites no authority for a canon of
interpretation that favors a “negative implication” of this
sort over clear and express statutory language.
                               C
   The Court contends that a literal interpretation of
§3501(a) would leave the prompt presentment require
ment set out in Federal Rule of Criminal Procedure 5(a)(1)
“without any teeth, for . . . if there is no McNabb-Mallory
there is no apparent remedy for delay in presentment.”
Ante, at 15. There is nothing strange, however, about a
prompt presentment requirement that is not enforced by a
rule excluding voluntary confessions made during a period
of excessive prepresentment delay. As the Court notes,
“[t]he common law obliged an arresting officer to bring his
prisoner before a magistrate as soon as he reasonably
could,” ante, at 1, but the McNabb-Mallory supervisory
rule was not adopted until the middle of the 20th century.
To this day, while the States are required by the Fourth
Amendment to bring an arrestee promptly before a judi
cial officer, see, e.g., County of Riverside v. McLaughlin,
6                CORLEY v. UNITED STATES

                      ALITO, J., dissenting

500 U. S. 44, 56 (1991), we have never held that this con
stitutional requirement is backed by an automatic exclu
sionary sanction, see, e.g., Hudson v. Michigan, 547 U. S.
586, 592 (2006). And although the prompt presentment
requirement serves interests in addition to the prevention
of coerced confessions, the McNabb-Mallory rule provides
no sanction for excessive prepresentment delay in those
instances in which no confession is sought or obtained.
   Moreover, the need for the McNabb-Mallory exclusion
ary rule is no longer clear. That rule, which was adopted
long before Miranda, originally served a purpose that is
now addressed by the giving of Miranda warnings upon
arrest. As Miranda recognized, McNabb and Mallory
were “responsive to the same considerations of Fifth
Amendment policy” that the Miranda rule was devised to
address. Miranda v. Arizona, 384 U. S. 436, 463 (1966).
   In the pre-Miranda era, the requirement of prompt
presentment ensured that persons taken into custody
would, within a relatively short period, receive advice
about their rights. See McNabb v. United States, 318
U. S. 332, 344 (1943). Now, however, Miranda ensures
that arrestees receive such advice at an even earlier point,
within moments of being taken into custody. Of course,
arrestees, after receiving Miranda warnings, may waive
their rights and submit to questioning by law enforcement
officers, see, e.g., Davis v. United States, 512 U. S. 452,
458 (1994), and arrestees may likewise waive the prompt
presentment requirement, see, e.g., New York v. Hill, 528
U. S. 110, 114 (2000) (“We have . . . ‘in the context of a
broad array of constitutional and statutory provisions,’
articulated a general rule that presumes the availability of
waiver, . . . and we have recognized that ‘the most basic
rights of criminal defendants are . . . subject to waiver’ ”).
It seems unlikely that many arrestees who are willing to
waive the right to remain silent and the right to the assis
tance of counsel during questioning would balk at waiving
                   Cite as: 556 U. S. ____ (2009)                 7

                        ALITO, J., dissenting

the right to prompt presentment. More than a few courts
of appeals have gone as far as to hold that a waiver of
Miranda rights also constitutes a waiver under McNabb-
Mallory. See, e.g., United States v. Salamanca, 990 F. 2d
629, 634 (CADC), cert. denied, 510 U. S. 928 (1993);
United States v. Barlow, 693 F. 2d 954, 959 (CA6 1982),
cert. denied, 461 U. S. 945 (1983); United States v. Indian
Boy X, 565 F. 2d 585, 591 (CA9 1977), cert. denied, 439
U. S. 841 (1978); United States v. Duvall, 537 F. 2d 15, 23–
24, n. 9 (CA2), cert. denied, 426 U. S. 950 (1976); United
States v. Howell, 470 F. 2d 1064, 1067, n. 1 (CA9 1972);
Pettyjohn v. United States, 419 F. 2d 651, 656 (CADC
1969), cert. denied, 397 U. S. 1058 (1970); O’Neal v. United
States, 411 F. 2d 131, 136–137 (CA5), cert. denied, 396
U. S. 827 (1969). Whether or not those decisions are
correct, it is certainly not clear that the McNabb-Mallory
rule adds much protection beyond that provided by
Miranda.
                             D
  The Court contends that the legislative history of §3501
supports its interpretation, but the legislative history
proves nothing that is not evident from the terms of the
statute. With respect to §3501(a), the legislative history
certainly shows that the provision’s chief backers meant to
do away with Miranda,3 but the Court cites no evidence
that this was all that §3501(a) was intended to accom
plish. To the contrary, the Senate Report clearly says that
§3501(a) was meant to reinstate the traditional rule that a

——————
  3 At argument, the Government conceded “that section (a) was con

sidered to overrule Miranda and subsection (c) was addressed to
McNabb-Mallory.” See Tr. of Oral Arg. 38. It is apparent that the
attorney for the Government chose his words carefully and did not
concede, as the Court seems to suggest, that subsection (a) was in
tended to do no more than to overrule Miranda or that subsection (c)
was the only part of §3501 that affected the McNabb-Mallory rule.
8                CORLEY v. UNITED STATES

                     ALITO, J., dissenting

confession should be excluded only if involuntary, see
S. Rep. No. 1097, 90th Cong., 2d Sess., 38 (1968) (Senate
Report), a step that obviously has consequences beyond
the elimination of Miranda. And the Senate Report re
peatedly cited Escobedo v. Illinois, 378 U. S. 478 (1964), as
an example of an unsound limitation on the admission of
voluntary confessions, see Senate Report 41–51, thus
illustrating that §3501(a) was not understood as simply an
anti-Miranda provision. Whether a majority of the Mem
bers of the House and Senate had the McNabb-Mallory
rule specifically in mind when they voted for §3501(a) is
immaterial. Statutory provisions may often have a reach
that is broader than the specific targets that the lawmak
ers might have had in mind at the time of enactment.
   The legislative history relating to §3501(c) suggests
nothing more than that some Members of Congress may
mistakenly have thought that the version of §3501 that
was finally adopted would not displace the McNabb-
Mallory rule. As the Court relates, the version of §3501(c)
that emerged from the Senate Judiciary Committee would
have completely eliminated that rule. See ante, at 12–13.
Some Senators opposed this, and the version of this provi
sion that was eventually passed simply trimmed the rule.
It is possible to identify a few Senators who spoke out in
opposition to the earlier version of subsection (c) and then
voted in favor of the version that eventually passed, and it
is fair to infer that these Senators likely thought that the
amendment of subsection (c) had saved the rule. See 114
Cong. Rec. 14172–14175, 14798 (1968). But there is no
evidence that a majority of the House and Senate shared
that view, and any Member who took a few moments to
read subsections (a) and (c) must readily have understood
that subsection (a) would wipe away all non-constitution
ally based rules barring the admission of voluntary confes
sions, not just Miranda, and that subsection (c) did not
authorize the suppression of any voluntary confessions.
                     Cite as: 556 U. S. ____ (2009)                   9

                         ALITO, J., dissenting

The Court unjustifiably attributes to a majority of the
House and Senate a mistake that, the legislative history
suggests, may have been made by only a few.
                                E
  Finally, the Court argues that under a literal reading of
§3501(a), “many a rule of evidence [would] be overridden
in case after case.” Ante, at 12. In order to avoid this
absurd result, the Court says, it is necessary to read
§3501(a) as merely abrogating Miranda and not
the McNabb-Mallory rule. There is no merit to this
argument.4
  The language that Congress used in §3501(a)—a confes
sion is “admissible” if “voluntarily given”—is virtually a
verbatim quotation of the language used by this Court in
describing the traditional rule regarding the admission of
confessions. See, e.g., Haynes v. Washington, 373 U. S.
503, 513 (1963) (“ ‘ In short, the true test of admissibility is
that the confession is made freely, voluntarily and without
compulsion or inducement of any sort.’ ” (quoting Wilson v.
United States, 162 U. S. 613, 623 (1896))); Lyons v. Okla
homa, 322 U. S. 596, 602 (1944); Ziang Sung Wan v.
United States, 266 U. S. 1, 15 (1924); Bram v. United
States, 168 U. S. 532, 545 (1897). In making these state
ments, this Court certainly did not mean to suggest that a
voluntary confession must be admitted in those instances
in which a standard rule of evidence would preclude ad
mission, and there is no reason to suppose that Congress
meant any such thing either. In any event, the Federal

——————
   4 Contrary to the Court’s suggestion, cases in which one of the stan

dard Rules of Evidence might block the admission of a voluntary
confession would seem quite rare, and the Court cites no real-world
examples. The Court thus justifies its reading of §3501, which totally
disregards the clear language of subsection (a), based on a few essen
tially fanciful hypothetical cases that, in any event, have been covered
since 1975 by the Federal Rules of Evidence.
10               CORLEY v. UNITED STATES

                     ALITO, J., dissenting

Rules of Evidence now make it clear that §3501(a) does
not supersede ordinary evidence Rules, including Rules
regarding privilege (Rule 501), hearsay (Rule 802), and
restrictions on the use of character evidence (Rule 404).
Thus, it is not necessary to disregard the plain language of
§3501(a), as the Court does, in order to avoid the sort of
absurd results to which the Court refers.
  For all these reasons, I would affirm the decision of the
Court of Appeals, and I therefore respectfully dissent.